R-645



                     EATTORNEY           GENERAL
                           OFTEXAS



I
    Honorable John H, Winters,
(   txeautive Direotor,
    State Departmemt or Public Weliare,
!   Aucrtid,Texas                Opinion No, v-311
I                                    R0: Procedure tar           attop-

I                                         tlon   ~of   a   ohm       berm
                                          to an unwed nother,,
!                                         immate of a Stat0
~                                         insane hospital,

I               You rake the9ollowing raquast ror aa opia-
I   io@ rrom this dapmtmemt upon the abors oaptionsd sub-
    jeot mttir,
         "On,Jamary 1; '1947a child wa8 born $e M
         umarried &rl who wae at the time and @till
         lo WI iamato of one of tho State mental hos-
         pitals, The mother of the child warnduly
         ccmnitted.to the imntitutionpursuant to a
         lunaoy judgRoat*
          "Of'course,the child oanmot be rearm3 in
          the state mental herpita with it6 nmtkor,adl
          the drpartrrrt,hau been soquested tie 8rrlat fn
          the pkamment or the child 10~ a&eptiO& In
          dimwd~ng   th eldoptttior gurssrsdlingr rrdththe
         Di#tri@t llrdCounty Judgar o? tae eau*by from
         whirh tti mo$bmr or the ohild wa8 bollittod
         .thoy rr$~d bha foUmin(l qaaetiom about the
         ~pr68eeUngo~
         *The    risrt
                   quor*Im  had roiermmo * th nat-
         tor   juriadlotbn rrinwthe *ate hoopitd
                0r
         wham the ohild WI&Sborn is 8itwhed im a
         OsuntJ other th8n the one rroi *hioh the moth-
         OF wan oamittodo Doer the oounty where the
         ,rUld warnbMm.or the Ooulptrtrorrwhioh the
         m&her wm oomrittedhave jurisdictionT
Hon. John H, Wirtors - Page 2   (T-311)



      TW a h a lk
               appnelats y a mlp ia lo an,8
      to whothoro r no tth o r $
                               b 8
                                 a & w
                                     ya y& mm-



      ental authority?"
            In mitiea   Ne*,t*42 addm8ndto   SIonmabk
Carlo8C, Ashley, Chairmar, Stat* Bvarilbf C6*tr#l this
departmentadvieed with reape0t to e ri*ilarqu64tfom
that, *a ohlld bora'to a woman who hms been lrrspt'ully
                                                      CON-
aittb6 to a State mental institutionn&y k lhr&lly a*
&opt& undrr the general atatxtr8lf tiap$taa(   0 . .*

            Thaw are two features w&oh uJua the aar+
an unusual oae under the adoptlon brrpr~ The uther Ir 111.
umarrlod irl am& mere@ver, was at'%& time of t*slil3?bk,
and otill !i
           II8.plnute of me of the Watia ,sonbtal k*spf*
talsa
           The pertinent general statutes applioablc, to
your inquiry are the follawimg:
            House Bill No, 369 passed at the Regular Sea-
sion of the 50th Legislature*in Secti** 1 drrlaresz
            "Any adult person may pstiti@n the
      district oourt in any of the followjng
      countios~
            (1) The oounty ef hir roalideisa,
           (a) The county of the XW~~OM8 .f
     the ahild to be adoptoQB B 0 * f+brlea+*
     to adopt a ainor ohildz Such pat&%ion
     #hull set forth the facts r~~a~Pfo to par
     titioner and ohild, and be ver~fiel by the
     affidrrft of the petitionara,.oW
           Section 6 of Artiols 461, Vernen's Ciril Stat-
utea proridesn
           “Pxoqpt as otherwise uondoik (pro-
     rided) in this ssct5.0nL,
                             81)adopties shall
     be permitted except with the writton &on-
     sent of the living parents of a ckild;
Hon. John H..Winters - Page 3   (V-311)




            ” (L, + Uoneent shall net be required
      of patientswhose parantal rights have been
      terminated by order of the juvenile court
      or other court of competent jurisdiction;
      provided, however, that in such cams a-
      doption shall be permitted only on oon&mt
      of the superintendentof the home or school
      or of the individual to whom the care, ous-
      tody, or guardianshipof such child has
      been transferredby a juve,&la oourt or oth-
      er court of corppetentjm.eaiction.
            *In ease of a child net bern in law-
      ful wedlack the conaeat of the father shall
      hot be oecesmary~”
            since the ohild LR qusstibnme not born in
lawful weUock, the consent @,fthe father is wume8sary;
and, since the aother is insane she is incapable of gir-
ing her oonsent,
            Tbexo la no exosptior to the statutory x8&
quiremnt for ooaseat of a parent bamusa of lneurity,   60
that it beaOraS peaeaaarg te ~Mxu?B!%#Mwhether or,LWt it
may be dlapense&‘withUOder the prcwiaior la#vUately   a*
booe quoted as me %hese parental right8 ha~o been ter-
minated by ordex of the juvekUe oouxt or other court of
oQRp4tant jur~sliati*a*” The quastion sf an erder of the
junniLo court is eut of oombsidaration fer the child is
not of juveaile ageP
             We are of the opldion that the pr er proad-
ure is fer come iS&tsmated persoa to mabe lppl“xoatloa to
the county oourt far appointmentas guardian in the coun-
ty where the sethor aud infant reside (aft, 4111) where-
u d* saoh guaMup wetibdbe statuhai2y *sntitlsl t8 tke
o r o oad ao&tro$ of the persoa ef the ward ud the oaro
 5 h IIa umr ta ndliuo a tlo R,m
or                              fAr t&4lM) and the ardor
itsslf. 8hetil krmkndm   the mether Parental ri ta up-
tbr mation 0 of Artiale 46a a8’amoa401t    (36 a*P rsc j,
bsje) The yaril’ianthus appointed weuld be authorimd to
oerwrt to the ldrptiea of the ohilL,
            In ruah a guardianuhlppreoaeding it woul& be
proper to ixalmthe mother a party and she should be aa-
tually srrred with netiae therein by physioal delivery of
the aotioe to hex by the efficer sorrirg the praoem,an&
Hon. John H. Winters - Page 4    (V-311)


the Court should appoint a guardian ad litor attormf
to represent her.


               A child born of an uiv&arrisd
                                           woman
        inmate of a State tosane hospital may be
        lawfully adeptid under Texas law. '$hs
        proper prooednre would be to have a guard-
        ian appoPnted for the person of the child
        tian erder of the appointing court tern**
        inabing the parental right8 of the mother.
         (Art, 4162 V.C*S.) The guardian thus ap-
        pointed wbuld be authorized to ooneent to
        the adoptibn of the rhild. (Art* 46a,
        f.C.Sp  Sea 6, 39 CJ&    pa 89.c)
                                  Yours verg-truly,
                              ATTORNEY GlCNERAL,OF
                                                 TXXAS


                              BYr3ai
                                Ocie Spef-
                                         r
                                                      ,
0S:wb                             Assistant




                              A'ITORMPPGERERAL